DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helminger (DE 19652733, US 2002/0117187, citations by the US document) in view of Thomas et al (US 6,463,940).
Helminger teaches a method of dosing a dishwasher based on measured and monitored conductivity and comparing the measured conductivity with the preset value.
The method comprises supplying water, metering the required amount of the detergent, detecting conductivity value, setting the set value, measuring/monitoring conductivity and comparing the measured value with the set value, if the conductivity value fails below the set value, activating the pump or the valve to reach the set value again. 

Helminger also teaches that the control of the addition/concentration of the detergent is influenced by a number of parameters such as design and the size of the dishwasher, nature and characteristics of the detergent used and the characteristics of water. Helminger names flow conditions, solubility of the detergent, conductivity/concentration behavior of the detergent as influencing parametyers.
See entire document, especially the disclosure at [0002-7], [0015-19], [0020-30], [0069-93] and Figures 2, 3 and the related description.
Helminger is silent regarding whether or not the set value for a specific detergent, water, is set automatically.
Helminger does not specifically state that the set value is used only until next first loading condition is identified.
On the other hand, Thomas et al teach that it was known to use different chemicals and different concentration of detergents depending from the dishes to be washed and properties of water to be used and teach benefits of such. Thomas also teach automatic implementation of the method.
See at least column 1, line 50 – column 2, line 20, column 2, line 52 – column 4, line 2, column 5, line 59 – column 8, line 11 of Thomas et al and [0022-23], [0043-44], [0055-57].
It would have been obvious to an ordinary artisan at the time the invention was filed to modify the method of Helminger by using different combinations/concentrations 
Such modification would obviously result in automatically setting a threshold value for every new loading condition (different articles to be washed).
It would also have been obvious to an ordinary artisan at the time the invention was filed to automate the modified method of Helminger in order to exclude manual labor. It has been held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).
As to claim 6:
Helminger does not specifically state that the measured and/or set values are displayed by the controller 29.
However, Thomas et al teach that displaying process information on a screen was known in the art (at least column 3, line 63 – column 4, line 2).
It would have been obvious to an ordinary artisan at the time the invention was filed to display the operational information on the screen in the modified method of Helminger to enable the operator to monitor the process.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. The applicants amended the claims and allege that the claims are allowable.
This is not persuasive for the reasons provided above.
The teaching of Thomas et al has been used to address the amended claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the prior art with respect to methods for operating dishwashers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEXANDER MARKOFF/           Primary Examiner, Art Unit 1711